DETAILED ACTION
Claims 1, 3-8, 10-15 and 17-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 3, 7-8, 10, 14, 15, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shafiee et al. (US 2012/0158452 A1) in view of Johnston et al. (US 9,026,577 B1).

As to claim 1, Shafiee teaches a creative development platform (Network 100; Fig. 1 and associated text), comprising:
an input interface configured to received input data defining one or more creative properties (Order management system …client components that interface with components on DDC service operation management system. The client components may receive customer orders … order; paragraph [0028], [0030] and [0031]);
a workflow definition store that stores a plurality of creative workflow definitions, each of the plurality of workflow definitions defining a workflow related to generating a creative (Databases 210 may store workflows … perform on content; paragraph [0027] and [0040]);
a creative generation server (DDC service operation management system 240 may include one or more servers; paragraph [0030] and Fig. 2), communicatively coupled to the input interface (Order management system 220; Fig. 1) and the workflow definitions store (Databases 210; Fig. 2), operable to:
receive the input data (Order management system …client components that interface with components on DDC service operation management system; paragraph [0028] and via a web browser or another client application, a user may submit a work order; paragraph [0030]);
retrieve at least one of the plurality of creative generation workflow definitions from the workflow definition store based on the input data (inherent from “Work order estimator may estimate the cost of completing a decomposed work order across work units of a workflow” and “workflow associated with the order”; paragraph [0034]-[0035]);
generate one or more creatives, each of the one or more creatives containing one or more media objects based on the input data and using at least one workflow definition (DDC work order execution … command processor may drive work order execution … the work unit processor may dispatch processes/threads to perform a work unit task; paragraph [0040]-[0041] and content creator and insert advertisement into a media stream provided to consumers; paragraph [0018]-[0019]);
a network communications device operable to communicate the one or more creatives to a plurality of target devices (media stream provided to consumers; paragraph [0019] and see Fig. 1);
a worker store (DDC resource management system; paragraph [0032]) containing one or more workers (network work (NE) elements; paragraphs [0039], [0043] and the work unit processor may dispatch processes/threads to perform a work unit task; paragraph [0041]); and
DDC work order execution communicate a plurality of commands to the one or more workers, the plurality of commands providing instructions to the one or more workers to perform one or more predetermined tasks associated with generating the one or more creatives (DDC work order execution … command processor may drive work order execution … the work unit processor may dispatch processes/threads to perform a work unit task; paragraph [0040]-[0041]).
Shafiee does not teach a message queue configured to communicate a plurality of commands, and wherein upon completion of the one or more predetermined tasks the one or more workers communicates back to a pipeline manager via the message queue a message indicating the one or more predetermined tasks have met a predefined definition of success.
However, Johnston teaches in a distributed workflow management system, several workflow agent definitions are stored in a data store, each workflow agent definition is a template from which instances of workflow agents may be created. Each workflow agent definition comprises one of several workflow definitions, among other data. Each workflow definition defines the activities, actions, and/or steps to be carried out for each instance of a workflow agent (col. 2, lines 27-61). Upon completion of the one or more predetermined tasks the one or more workers communicates back to a pipeline manager a message indicating the one or more predetermined tasks have met a predefined definition of success (Once the activity reports that the next action with respect to the workflow agent 165 has completed, the activity 173 sends a message to the workflow engine that such processing is complete; col. 5, lines 15-20).
Both Shafiee and Johnston do not teach a message queue configured to communicate a plurality of commands. However, using a message queue to send commands/messages are not new and has been used in the art. Therefore, the system of Shafiee or Johnston could implement it.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Johnston to the system of Shafiee because Johnston teaches during execution of a workflow, the workflow engine determines a next action to be executed based at least upon the workflow definition and the workflow history of the workflow agent (abstract).

As to claim 3, Shafiee as modified by Johnston teaches wherein the pipeline manager is communicatively coupled to the message queue and configured to determine a next step for the one or more workers based on a corresponding workflow definition of the plurality of workflow definitions (see Johnston: the workflow engine determines a next action to be executed based at least upon the workflow definition and the workflow history of the workflow agent; abstract and col. 5, lines 26-30 and col. 6, lines 1-12).

As to claim 7, Shafiee teaches an asset database operable to store a plurality of media objects (media such as video, audio, multi-media; paragraph [0018], [0019] and databases 210 [0027]); and
the workflow definitions further operable to store a mixing workflow that when executed by a corresponding worker of the one or more workers, causes the corresponding worker to mix a component identifier with a media object retrieved from the asset database (overlaying subtitles on a video, inserting advertisements into a video, reformatting a video, etc.; paragraph [0027]).

As to claim 8, it is the same as the platform claim 1 above except this is a method claim, and therefore is rejected under the same ground of rejection.

As to claims 10 and 14, see rejections of claims 3 and 7 above, respectively.

As to claim 15, it is the same as the platform claim 1 above except this is a non-transitory computer-readable medium claim, and therefore is rejected under the same ground of rejection.

As to claims 17 and 21, see rejections of claims 3 and 7 above, respectively.

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shafiee et al. (US 2012/0158452 A1) in view of Johnston et al. (US 9,026,577 B1) further in view of Guo et al. (US 2019/0130226 A1).

As to claim 4, Shafiee as modified by Johnston does not teach wherein the one or more workers encounters a field that requires input and the input is not available, the one or more workers bypass the field.
However, Guo teaches when performing data analysis, certain fields can be skipped when the input is not available (paragraphs [0021] and [0023]).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Guo to the system of Shafiee because Guo teaches a method how to handle missing data when performing data analysis.

	As to claims 11 and 18, see rejection of claim 4 above.

Claims 5, 6, 12, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shafiee et al. (US 2012/0158452 A1) in view of Johnston et al. (US 9,026,577 B1) further in view of Steelberg et al. (US 2011/0196751 A1).
As to claim 5, Shafiee as modified by Johnston does not teach a voiceover request processor operable to perform a voiceover approval process; and the workflow definition store further operable to store a voiceover workflow definition which when executed by the voiceover request processor causes the voiceover request processor to perform a voiceover approval process.
However, Steelberg teaches a method for creating and delivering an on-demand audio asset, i.e., voiceover request, for inclusion in a creative, a voiceover request processor operable to perform a voiceover approval process; and the workflow definition store further operable to store a voiceover workflow definition which when executed by the voiceover request processor causes the voiceover request processor to perform a voiceover approval process (abstract and paragraphs [0071]-[0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Steelberg to the system of Shafiee because Steelberg teaches a method that allows voiceover to be included in a creative, and approval is performed before such request can be performed.

As to claim 6, Shafiee as modified by Steelberg does not teach wherein the voiceover process is executed with at least two workflow definitions of the plurality of workflow definitions executed asynchronously (see Shafiee: paragraph [0019] which teaches insert advertisement into a media stream. i.e., one workflow definition is for create a media stream, and one is to insert ad into the media stream).

As to claims 12-13, see rejections of claims 5-6 above, respectively.
As to claims 19 and 20, see rejections of claims 5-6 above, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        


DC
May 28, 2021